Title: To Benjamin Franklin from Richard Oliver, 31 May 1775
From: Oliver, Richard
To: Franklin, Benjamin


Dear Sir
London 31st May 1775
Some time since Mr. Wm Lee forwarded my letter to you advising the payment of £100 from the Constitutional Society into the hands of your Bankers Messrs. Brown Collinson & Co. towards relieving the distress’d Inhabitants of Boston.
On the 23d Inst. they voted £100 more for their relief which is also paid into the hands of the same Gentlemen on your Account and both sums wait your demand and application.
Recent accounts from America give information of an unprovoked attack by a detachment from the regular troops at Boston against the Provincials which as far as we yet know reflects as little honour on the Brittish Military as our Politicks do on the Brittish Legislature.
I entertain the best hopes that America directed by wisdom similar to your own will act with sufficient firmness to maintain the rights of free ’tho loyal subjects.
All reasonable men with whom I converse still continue fixed in opinion against the right of taxing America not represented in Parliament. I am with much respect and great Esteem Dear Sir Your very Obedient Humble Servant
Richd Oliver
 
Addressed: To / Dr Benjamn Franklyn / Philadelphia
Endorsed: Aldn Oliver
